[Cite as State v. Hanlan, 2022-Ohio-4206.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                              No. 111385
                 v.                                :

WILLIAM HANLAN, JR.,                               :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 23, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-627636-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Katherine Mullin, Assistant Prosecuting
                 Attorney, for appellee.

                 William Hanlan, Jr., pro se.


MARY J. BOYLE, J.:

                   Defendant-appellant, William Hanlan, Jr. (“Hanlan”), pro se, appeals

the trial court’s denial of his motion for jail-time credit for the days of electronically
monitored house arrest he completed as a condition of his bond. For the following

reasons, we affirm the trial court’s judgment.

              On April 6, 2018, Hanlan was arrested following the shooting death

of Nicholas Russell outside Mandy’s Lounge in Cleveland. On April 9, 2018, the

Cleveland Municipal Court set Hanlan’s bond at $250,000.

              On April 20, 2018, Hanlan was bound over to the Cuyahoga County

Court of Common Pleas and charged with two counts of murder in violation of R.C.

2903.02(A) (Counts 1 and 2) and two counts of felonious assault in violation of R.C.

2903.11(A)(1) and (2), respectively (Counts 3 and 4). Each count of the indictment

carried both one- and three-year firearm specifications.

              On April 25, 2018, Hanlan pled not guilty to the indictment and the

trial court continued the $250,000 bond, imposed court-supervised release with

home detention GPS monitoring, and ordered Hanlan to have no contact with the

surviving victims. On May 3, 2018, Hanlan filed a motion for bond reduction, which

the trial court later granted, reducing Hanlan’s bond to $100,000 and ordering “GPS

monitoring with work.” (Journal entry, May 31, 2018.)

              On June 10, 2019, Hanlan withdrew his not guilty plea and pled guilty

to amended Count 1, involuntary manslaughter in violation of R.C. 2903.04(A), a

first-degree felony, with a one-year firearm specification. The remaining counts and

specifications were deleted.

              The matter proceeded to sentencing on July 31, 2019. The trial court

sentenced Hanlan to six years in prison, one year for the firearm specification and a
consecutive five years for the underlying charge of involuntary manslaughter. The

trial court credited Hanlan with 55 days in jail. On March 3, 2020, the trial court

amended Hanlan’s jail-time credit from 55 days to 59 days, calculating “from

4/9/2018 through 6/1/2018 (53 days) and from 7/31/2019 through 8/6/2019 (6

days) for a total of 59 days.” (Journal entry, Mar. 3, 2020.)

               On December 3, 2020, Hanlan filed a pro se motion requesting an

additional 424 days of jail-time credit, for a total of 483 days, arguing that after he

posted bond on June 1, 2018, he was placed on electronically monitored house arrest

until his sentencing on July 31, 2019, and during this time was confined to his house

from 9:00 p.m. to 5:30 a.m. and could only leave for work, court, and work- and

court-related travel. On December 16, 2020, the state of Ohio (“state”) opposed the

motion, arguing that GPS monitoring and a curfew were conditions of Hanlan’s

bond and that only confinement in a public or private facility, not in a personal

residence, qualified for jail-time credit. On March 29, 2021, the trial court denied

the motion.

               Following a motion for delayed appeal, which was granted by this

court, Hanlan now appeals the trial court’s judgment, raising a single assignment of

error for review:

      The trial court erred when it denied [Hanlan’s] motion for jail time
      credit for days [he] successfully completed on electronically monitored
      house arrest (EMHA) as part of its imposition of bond and when a
      subsequent prison term was imposed by the court.
               In his sole assignment of error, Hanlan contends that the trial court

erred in denying his motion for additional jail-time credit. He maintains that house

arrest is defined as “confinement” under R.C. 2929.01(P) and therefore, pursuant to

R.C. 2967.191(A), he should receive jail-time credit for the 424 days he was placed

on house arrest. The state counters that the motion was properly denied because

Hanlan’s GPS monitoring with work and court privileges is not confinement in a

public or private facility and does not qualify for jail-time credit.

               “‘An error in the computation of jail-time credit is subject to review

under R.C. 2953.08(G)(2).’” State v. Young, 8th Dist. Cuyahoga No. 110973, 2022-

Ohio-3132, ¶ 109, quoting State v. Hearn, 6th Dist. Erie Nos. E-19-067, E-19-076,

E-19-077, and E-19-078, 2021-Ohio-86, ¶ 6.            Under R.C. 2953.08(G)(2), an

appellate court may increase, reduce, modify, or vacate and remand a challenged

felony sentence if the appellate court clearly and convincingly finds that either the

record does not support the sentencing court’s findings as required by relevant

sentencing statutes or the sentence is otherwise contrary to law. State v. Marcum,

146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1, 22.

               R.C. 2967.191(A) governs jail-time credit and provides that

      [t]he department of rehabilitation and correction shall reduce the
      prison term of a prisoner, as described in division (B) of this section, by
      the total number of days that the prisoner was confined for any reason
      arising out of the offense for which the prisoner was convicted and
      sentenced, including confinement in lieu of bail while awaiting trial,
      confinement for examination to determine the prisoner’s competence
      to stand trial or sanity, confinement while awaiting transportation to
      the place where the prisoner is to serve the prisoner’s prison term, as
       determined by the sentencing court * * * and confinement in a juvenile
       facility[.]

               Analyzing the language of this statute in the context of postconviction

house arrest, the Ohio Supreme Court held that R.C. 2967.191(A) “limits a jail-time

credit to specific types of confinement, those in which the defendant is confined in

a public or private facility.” State v. Reed, 162 Ohio St.3d 554, 2020-Ohio-4255, 166

N.E.3d 1106, ¶ 19.       In Reed, the court reasoned that because each type of

confinement set forth in R.C. 2967.191(A) “involves a public or private facility

intended for penal confinement,” the legislature intended “that jail-time credit * * *

be given only for the time the defendant is confined in a public or private facility”

and, therefore, “[c]onfinement in a personal residence * * * does not qualify under

the statute.” Id. at ¶ 16.

               This court has recently found that the holding in Reed also applies to

pretrial house arrest imposed as a condition of the defendant’s bond. See State v.

Brown, 2021-Ohio-3348, 178 N.E.3d 148, ¶ 30 (8th Dist.) (“only confinement in a

public or private facility counts for the calculation of jail-time credit likewise extends

to time spent on house arrest before conviction.”). Our holding in Brown is

consistent with the case law in this and other appellate districts before and after

Reed. See State v. Wilkins, 8th Dist. Cuyahoga Nos. 108101 and 108102, 2019-Ohio-

4679, ¶ 13 (“[B]ecause appellant’s GPS home detention does not constitute

confinement, he is not entitled to jail-time credit against the prison sentence for time

served on home detention.”); State v. Jeko, 6th Dist. Lucas No. L-18-1093, 2019-
Ohio-2044, ¶ 10 (“[E]lectronic monitoring that is imposed as a pre-trial condition

of bond is generally not ‘detention’ and, therefore, not ‘confinement’ for purposes of

R.C. 2967.191(A).”); State v. Nichols, 2d Dist. Champaign No. 2020-CA-2, 2020-

Ohio-4596, ¶ 15-16 (finding that the holding in Reed is analogous to Second District

precedent that pretrial electronically monitored house arrest as a condition of bond

does not constitute confinement or detention for purposes of awarding jail-time

credit).

               Here, the trial court imposed pretrial home detention with GPS

monitoring as a condition of Hanlan’s bond. Hanlan remained on house arrest 424

days from the day he posted bond on June 1, 2018, until the day he was sentenced

to prison on July 31, 2019. Because pretrial electronically monitored house arrest is

excluded from the calculation of jail-time credit, the trial court properly excluded

from its calculation of jail-time credit the 424 days that Hanlan remained on house

arrest.

               Accordingly, Hanlan’s sole assignment of error is overruled.

               Judgment is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. Case remanded to the

trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________
MARY J. BOYLE, JUDGE

ANITA LASTER MAYS, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR